Case 6:14-cv-02608-SMH-PJH Document 213 Filed 04/25/19 Page 1 of 2 PageID #: 10820




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

   KENDALL GARRETT MOSING,                       CIVIL ACTION NO. 6:14-cv-02608
   ET AL.

   VERSUS                                        JUDGE HICKS

   ROBERT BOSTON, ET AL.                         MAGISTRATE JUDGE HANNA

                                         ORDER

         Considering the issues discussed during the telephone status conference of

   April 25, 2019,

         IT IS ORDERED that the Clerk of Court shall administratively terminate this

   action in his records without prejudice to the right of the parties to reopen the

   proceedings at any time be filing a motion requesting that the case be reopened. In

   any case, such a motion shall be filed not later than thirty days after the conclusion

   of the related cases bearing Civil Action Nos. 6:18-cv-00031 and 6:18-cv-00032.

         IT IS FURTHER ORDERED that the Clerk of Court shall update his records

   with the following information and provide notice of this order to Justin Boston,

   Robert Boston, and Robert LaBarge at these new addresses as well as at any

   addresses already on record:
Case 6:14-cv-02608-SMH-PJH Document 213 Filed 04/25/19 Page 2 of 2 PageID #: 10821




        Justin Boston: justinboston@rocketmail.com.

        Robert Boston
        BOP inmate #: 33525-058
        FCI Beckley
        1600 Industrial Park Rd.
        Beaver, WV 25813

        Robert LaBarge
        BOP inmate #: 33524-058
        FPC Montgomery
        Maxwell AFB
        4445 Selma Hwy
        Montgomery, AL 36112

        Signed at Lafayette, Louisiana, this 25th day of April 2019.



                                        ____________________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE




                                           2
